Title: To Benjamin Franklin from Gourlade & Moylan, 27 October 1779
From: Gourlade & Moylan
To: Franklin, Benjamin


Hond. SirL’Orient 27th. Octr. 1779
Mr. Louis Le Grand, a principal Merchant of Havre de Grace and our very perticular friend, writes us, that he is very anxious to be of the number of those who have the honor of your personal acquaintance. This gentleman has invariably shewn a particular attachment to the cause of the United States of America, and has been of great utility to us, in procuring seamen for the late Bonhomme Richard. From those motives, and our request, of your civilitys in his favor, we flatter ourselves he will be indulged on the like or any other occasion you will find us sincerely Honord sir Your most obe. & most humble Servts.
Gourlade & Moylan
The Honorable Benj: Franklin at Passy
 
Addressed: The Honorable / Doctor Benj: Franklin / Plenipotentiary Minister / from the United States of / America at the Court of / Versailles, at his Hotel / In Passy./.
Notation: Gourlade et Moylan 27. Oct. 1779.
